MANDATE
                   The Fourteenth Court of Appeals
                                 NO. 14-13-01105-CV

Isabel Campbell, Appellant                Appealed from the Probate Court No. 1
 v.                                       of Harris County. (Tr. Ct. No. 410,842-
Amanda Duffy Mabry, Individually and      401). Opinion delivered by Justice
as Independent Executrix of the Estate
                                          Christopher. Chief Justice Frost and
of Austin R. Duffy, Appellee
                                          Justice Busby also participating (Frost,
                                          C.J., dissenting).

TO THE PROBATE COURT NO. 1 OF HARRIS COUNTY, GREETINGS:

      Before our Court of Appeals on January 22, 2015, the cause upon appeal to revise
or reverse your judgment was determined. Our Court of Appeals made its order in these
words:

      This cause, an appeal from the judgment signed November 26, 2013 in favor of
appellee Amanda Duffy Mabry, Individually and as Independent Executrix of the Estate
of Austin R. Duffy, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Amanda Duffy Mabry, Individually and as Independent Executrix of the Estate
of Austin R. Duffy.

      We further order this decision certified below for observance.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, April 3, 2015.